UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-6950



PHI QUANG NGUYEN,

                                              Petitioner - Appellant,

          versus


BONNIE BOYETTE, Superintendent,

                                               Respondent - Appellee.


Appeal from the United States District         Court for the Middle
District of North Carolina, at Durham.          James A. Beaty, Jr.,
District Judge. (CA-03-1094-1)


Submitted:   October 13, 2004              Decided:   November 5, 2004


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Phi Quang Nguyen, Appellant Pro Se. Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Phi Quang Nguyen seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

An appeal may not be taken from the final order in a § 2254

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”      28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.   See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).         We have independently

reviewed the record and conclude that Nguyen has not made the

requisite     showing.   Accordingly,    we   deny   a   certificate   of

appealability and dismiss the appeal.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               DISMISSED




                                - 2 -